            Case 2:20-cv-03052-GAM Document 25 Filed 08/04/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MATTHEW JONES                                 :
                                              :
       v.                                     :      CIVIL ACTION NO. 20-3052
                                              :
ALLSTATE PROPERTY AND                         :
CASUALTY INSURANCE CO.



                                             ORDER

       This 4th day of August, 2021, for the reasons in the accompanying Memorandum, it is

hereby ORDERED that Defendant’s Motion for Summary Judgment (ECF 20) is GRANTED.

The Clerk of Court is requested to mark this case closed for statistical purposes.


                                                               /s/ Gerald Austin McHugh
                                                              United States District Judge
